 Case 1:19-mj-01142-SJB Document 1 Filed 12/06/19 Page 1 of 16 PageID #: 1




AB:GN
F. #2019R00730


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                       X
                                                  FILED UNDER SEAL
UNITED STATES OF AMERICA
                                                  COMPLAINT AND
           - against -                            AFFIDAVIT IN SUPPORT
                                                  OF AN ARREST WARRANT
QING FU ZENG,
                                                  Case No. 19-M-l 142
                     Defendant.
                                                  (T. 18,U.S.C., § 545)
                                       X




EASTERN DISTRICT OF NEW YORK,SS:

              Katherine Kearne, being duly sworn, deposes and states that she is a Special

Agent with the United States Department of Homeland Security, Homeland Security

Investigations, duly appointed according to law and acting as such.

              In or about and between October 2013 and July 2019, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant QING FU ZENG,also known as "Ray," together with others, did (a)knowingly

and willfully, with intent to defraud the United States, smuggle, and clandestinely introduce

and attempt to smuggle and clandestinely introduce into the United States merchandise

which should have been invoiced, to wit: sneakers, and made out and passed, and attempted

to pass, through the customhouse 2iny false, forged, and fraudulent invoice, and other

document and paper and (b)knowingly,intentionally and fraudulently import and bring into

the United States merchandise contrary to law, and did receive, conceal, buy, sell and
 Case 1:19-mj-01142-SJB Document 1 Filed 12/06/19 Page 2 of 16 PageID #: 2




facilitate the transportation, concealment and sale ofsuch merchandise after importation,

knowing such merchandise to have been imported and brought into the United States

contrary to law, to wit: sneakers, in violation of Title 18, United States Code, Section 542

(prohibiting the entry and introduction "into the commerce of the United States of any

imported merchandise by means of any fraudulent[and] false invoice ...[and] by means of

any false statement, written [and] verbal"), and Title 19, United States Code, Section 1526

(prohibiting the importation of merchandise bearing infringing marks).

               (Title 18, United States Code, Section 545)

               The source of your deponent's information and the grounds for her belief are

as follows:'

               1.     I am a Special Agent with the Department of Homeland Security,

Homeland Security Investigations("HSI"), and have been for approximately two years. I

am responsible for conducting and assisting in investigations into the activities of individuals

and criminal groups responsible for trafficking in counterfeit goods and smuggling. These

investigations are conducted in both an undercover and overt capacity. As a result of my

training and experience,I am familiar with the techniques and methods of operation used by

individuals involved in trafficking in counterfeit goods to conceal their activities from

detection by law enforcement authorities.




       ' Because the purpose of this Complaint is to set forth only those facts necessary to
establish probable cause to arrest, I have not described all the relevant facts and circumstances of
which I am aware.
 Case 1:19-mj-01142-SJB Document 1 Filed 12/06/19 Page 3 of 16 PageID #: 3




               2.     I am familiar with the facts and circumstances set forth below from my

participation in the investigation, my review ofthe investigative file, and from reports of

other law enforcement officers involved in tlie investigation.

I.     Overview of the Investigation


              3.      The investigation has revealed that persons in China manufacture goods

-such as sneakers - bearing counterfeit marks registered on the Principal Register of the

United States Patent and Trademark Office ("Counterfeit Goods"). The Counterfeit Goods

are transported by sea to the United States tlirough tlie ports, including the Port of New York

and New Jersey("PNY/NJ" or the "Port"), in 40-foot shipping containers.

              4.      Between approximately February 2012 and December 2016, HSI

investigators seized the contents of approximately 17 40-foot shipping containers transported

by sea from China to the PNY/NJ loaded with boxes of Counterfeit Goods. United States

Customs and Border Protection("CBP")officials, at the HSI investigators' request, allowed

five additional containers loaded with boxes of Counterfeit Goods to pass through customs

and exit the PNY/NJ.     Had the Counterfeit Goods found in these 22 containers been

genuine, their total estimated manufacturers' suggested retail price ("estimated MSRP")

would have been more than $472,000,000. The manifests for these 22 containers bore false




       2
         Even though border inspection revealed that containers were loaded with Counterfeit
Goods, upon the request of HSI investigators, the containers were allowed to be picked up for
delivery to their purported consignees, so investigators could track where the containers were
delivered.
 Case 1:19-mj-01142-SJB Document 1 Filed 12/06/19 Page 4 of 16 PageID #: 4




information regarding the containers' contents.^ For example, the manifests falsely

indicated that the containers were primarily loaded with ventilation fans and plastic hangers.

               5.     Law enforcement agents have identified certain individuals (the

"Container Importers") who arranged for the import by sea of Counterfeit Goods from China

inside such 40-foot shipping containers. The Container Importers falsely used the identities

oflegitimate import companies, and provided false content descriptions, on the customs

paperwork in order to deceive CBP when importing containers loaded \vith boxes of

Counterfeit Goods.


               6.         The Container Importers provided customs brokers with, among other

things, a consignee company name and contact information for each container.'* The phone

numbers and email addresses that the Container Importers provided to these brokers,

however, did not belong to the fraudulently listed legitimate import companies. Rather,

these numbers and addresses belonged to the Container Importers, who provided them to

retain control of the shipping containers while concealing their true identities.

               7.         The phone numbers and email addresses the Container Importers

provided to the brokers were "burner"^ phone numbers and email accounts obtained using

false identifiers. Ultimately, the shipping containers loaded with the Counterfeit Goods


       ^ A manifest is a transportation document containing information regarding the
consignor, consignee, origin, destination, value, contents, and other information primarily for use
by customs authorities.

        ^ Customs brokers are commonly retained by persons importing bulk goods in shipping
containers. These brokers, who handle paperwork and ministerial matters, ease and speed the
transit of goods through ports such as PNY/NJ.

       ^ "Burner" phones refer to those prepaid cellphones with no known subscriber or a
subscriber who provides false information to the provider.
 Case 1:19-mj-01142-SJB Document 1 Filed 12/06/19 Page 5 of 16 PageID #: 5




were never sent to the legitimate businesses listed on the manifests. Instead, once released

from the Port, the containers were shipped to various self-storage facilities within Brooklyn,

Queens and Long Island, New York, where their contents were sub-divided for sale and

delivery to wholesalers and retailers.

              8.      Law enforcement agents have linked 107 shipping containers, in

addition to the 22 referenced above, to the Container Importers based on, among other

things, the containers' nearly identical manifests (i.e.. type of goods, number of boxes inside

the container, weight) and the fact that the containers were destined for the same recipients.

II.    The Defendant


              9.      The defendant QING FU ZENG,also known as "Ray," is a Chinese

national, with no known residence in the United States.

              10.     On or about December 4,2019,ZENG flew from Seoul, Korea to

McCarran International Airport in Las Vegas, Nevada on Korean Air Flight No. 5, and was

admitted to the United States at approximately 7:00 p.m. At this time, there are no travel

records indicating that ZENG has left the United States. Upon information and belief,

ZENG is currently in Las Vegas.

               11.    As described in further detail below, there is probable cause to believe

that ZENG,together with others, smuggled and conspired to smuggle counterfeit goods into

the United States from China through, among other locations, PNY/NJ for delivery to

wholesalers of counterfeit goods in, among other places, Brooklyn and Queens, New York.

As set forth below, in furtherance of this conspiracy,ZENG registered Internet domain

names resembling the Internet domain names of real import businesses and used email

addresses associated with the misleading domain names to fraudulently portray himself as a
 Case 1:19-mj-01142-SJB Document 1 Filed 12/06/19 Page 6 of 16 PageID #: 6




representative of the real import businesses. Then, using these misleading email addresses

and the assumed identities of representatives of real businesses,ZENG provided customs

brokers with false documentation for shipping containers filled with counterfeit goods

carried on merchant vessels arriving in PNY/NJ. Relying on the false documentation

provided by the defendant, customs brokers prepared customs forms to file with CBP

containing false and fraudulent information regarding the shipments for import. The false

documentation provided to customs brokers by the defendant included manifests of the cargo

contained in the shipping containers that misrepresented the true contents and value of the

cargo in the shipping containers.

              12.     Since on or about October 2018, HSI has been working with a

cooperating defendant(the "CD"), who has been providing information and proactive

assistance in various counterfeit and smuggling investigations. The CD has previously pled

guilty, and is presently awaiting sentencing, in connection with his/her arrest and federal

prosecution in the Eastern District of New York,for participating in smuggling and

counterfeiting violations and has been cooperating with the government in the hope of

receiving leniency at sentencing. Information provided by the CD,to date, has proven

reliable, and has been corroborated by other independent means.

               13.    The CD provided information to HSI agents relevant to this complaint.

Specifically, the CD informed HSI agents that when he/she participated in certain smuggling

and counterfeiting violations, including those described in paragraphs 3 through 8, he/she

worked with an individual in China named "Ray" to facilitate those violations, including as

eaidy as 2013. According to the CD,"Ray" would provide the CD with legitimate Employer

Identification Numbers("EINs")for companies serving as consignees and contact
 Case 1:19-mj-01142-SJB Document 1 Filed 12/06/19 Page 7 of 16 PageID #: 7




information for these companies, which, as described in paragraphs 3 through 8, were in fact,

"burner" phone numbers and email accounts obtained using false identifiers. The CD

provided HSI agents with the cellular telephone number for "Ray" and informed the HSI

agents that he/she had previously met"Ray" in-person.

              14.    HSI agents ran the telephone number provided by the CD through law

enforcement databases, including consular databases, and discovered that the telephone

number provided by the CD matched the primary and secondary phone number listed on a

B1/B2 visa application to travel to the United States, which was submitted on or about June

12, 2017 by a male individual named "Qingfu Zeng."

              15.    According to ZENG's June 12, 2017 visa application,ZENG is a

Chinese national. In the application, ZENG provided an address in Shenzen, Guangdong,

China and stated that he was employed as a Deputy General Manager at Shenzhen

Andreusen Investment Co. Ltd. ZENG also listed the telephone number provided by tlie CD

as his primary and secondary phone number.

              16.    In addition, HSI agents showed the CD the photo ofZENG in ZENG's

visa application and the CD identified the photo ofZENG as a photo of the individual he/she

knows as "Ray."

              17.    On or about January 14, 2019,the CD met with an individual

("Individual-1") at Individual-1's store in Flushing, Queens, New York. The CD gave

Individual-1 a burner phone number ending in 9243("the 9243 Number")for Hang to pass to

a contact in China ("Individual 2"). A few days later, the CD met with Individual-1 again

and provided Individual-1 with the same burner phone number.
 Case 1:19-mj-01142-SJB Document 1 Filed 12/06/19 Page 8 of 16 PageID #: 8


                                                                                           8



              18.    On or about February 28, 2019, Individual 2 made telephone contact

with the CD through the 9243 Number. Individual 2 stated in part, in sum and substance,

that"Ray" was in Argentina. Travel records for ZENG indicate that ZENG entered

Argentina in October 2018 and left the countiy in November 2018. In addition, on or about

March 3, 2019, the CD spoke to "Ray" and "Ray" confirmed that he was in Argentina "last

year ... after August."

              19.     On or about March 3, 2019, the CD made contact with "Ray" directly

through a new burner phone ending in 3010(the "3010 Number"), maintaining contact with

ZENG through the 3010 Number until on or about March 23, 2019. The CD then obtained

another burner phone ending in 2540(the "2540 Number"), until on or about May 13, 2019.

The CD then obtained another burner phone ending in 7544(the "7544 Number"), until on or

about July 30,2019. The CD finally obtained a burner phone ending in 4781 (the "4781

Number"), which the CD has used to communicate with ZENG since on or about August 3,

2019. With the consent of the CD,law enforcement agents have recorded calls and text

messages made to and from the 9243 Number,the 3010 Number,the 2540 Number the 7544

Number and the 4781 Number.


   A. Counterfeit Shipment to Port of Los Angeles

              20.    On or about March 9, 2019,ZENG directed the CD to set up a burner

phone with a California area code, and ending in 2175 (the "Teh Tung Burner Phone").

Law enforcement has recorded calls made to and from the Teh Tung Burner Phone. The CD

used the Teh Tung Burner Phone to communicate with freight forwarders.

              21.    On or about March 10, 2019,ZENG provided the CD with an email

address and password for a China-based web email service, ending in the domain name
 Case 1:19-mj-01142-SJB Document 1 Filed 12/06/19 Page 9 of 16 PageID #: 9




"tehtungcorp.com." WHOIS^ record checks indicated that tlie domain name "tehtung.com"

was registered on June 2, 2009, and updated on September 15, 2017, in Guang Dong, China.

By contrast, WHOIS record checks indicated that the domain name "tehtungcorp.com" was

registered in the past month, on Februaiy 27,2019,in Beijing, China.

              22.    On or about March 10, 2019, an individual using the email account

nihuynh@tehtungcorp.com, believed to be ZENG based upon conversations between the CD

and ZENG,sent the CD the Employer Identification Number("EIN")for a California-based

company entitled Teh Tung Corporation, Based on my training and experience, EIN

numbers are used by U.S. Customs as discrete identifiers for companies serving as

consignees. As described in paragraph 21, email accounts associated with Teh Tung

Corporation own and use the domain name "tehtung.com," not "tehtungcorp.com." Further,

a review of Teh Tung Corporation's website reveals that the company uses email addresses

ending in "polycess.com." The customer service contact name for Teh Tung Corporation is

"May Huynh." Upon information and belief, ZENG illegally obtained the EIN for Teh

Tung Corporation and created a false corporate email address for Teh Tung Corporation.

              23.    Thereafter, the CD provided the EIN to the freight forwarder, who

requested the number for purposes of filing an Import Security Filing ("ISF"), which is a

filing required by CBP that documents importing information and details as a shipment that

must be transmitted 24 hours prior to an ocean shipment's departure to the United States.

              24.    On or about March 11, 2019,ZENG provided the CD with a House Bill

of Lading (the "BOL")for a shipment within a 40-foot long shipping container, bearing


       ^ "WHOIS" is a comprehensive Internet domain database widely used for searching
Internet domain names and registration information.
Case 1:19-mj-01142-SJB Document 1 Filed 12/06/19 Page 10 of 16 PageID #: 10


                                                                                           10



serial number MRKU5487791 (the "Los Angeles Shipping Container"), also for the purpose

offiling an ISF. According to the BOL for the shipment within the Los Angeles Shipping

Container, the shipment was consigned to a company named Teh Tung Corp. It was

manifested as containing napkins with a weight of 11,019 kilograms and was scheduled to

arrive into the Port of Los Angeles on April 2, 2019. Also according to the BOL for the

shipment within the Los Angeles Shipping Container, the Los Angeles Shipping Container

was sent by Guangzhou Jielian Paper Company LIM,a China-based company, aboard a ship

from Nanshan, China, destined to Los Angeles, California.

              25.    On or about April 4, 2019, HSI and CBP officers ex^ined the Los

Angeles Shipping Container. Upon opening the tail ofthe Los Angeles Shipping Container,

the HSI and CBP officers discovered two rows of boxes containing generic shoes and,

behind that, shoes consistent in appearance with Nike sneakers. An x-ray examination

revealed that the entirety of the contents of the Los Angeles Shipping Container were

consistent in appearance with either boxes of sneakers or boxes ofjeans, not napkins, as the

shipment was manifested as containing. At that time, law enforcement agents seized a small

sample ofthose sneakers consistent in appearance with Nike sneakers. Law enforcement,

working with an authorized representative of Nike, have since determined that those sneakers

are counterfeit.


   B. Counterfeit Shipment to Port of New York and New Jersey

              26.    On or about April 8, 2019,ZENG sent a text message to the CD,to the

2540 Number,stating,"CA 91745," which, based on the CD's interactions with ZENG

throughout the course ofthe conspiracy,the CD understood to be a directive to obtain a

burner phone number with a California area code consistent with that used within the zip
Case 1:19-mj-01142-SJB Document 1 Filed 12/06/19 Page 11 of 16 PageID #: 11


                                                                                         11



code 91745, On or about April 21, 2019, the CD sent a text message to ZENG,from the

2540 Number,containing tlie number ofa phone with a California area code ending in 3137

(the "CYS Burner Phone").

              27.     On or about April 22, 2019,ZENG sent a text message to the CD,to

the 2540 Number,stating,"tom@cysexcelinc.com." Law enforcement agents subsequently

logged into the "tom@cysexcelinc.com" email account using the same China-based web

email service and the same password that the CD had received in connection with

"tehtungcorp.com" email address used in the counterfeit shipment to the Port of Los

Angeles, described above in paragraphs 21 and 22. Upon logging into the

"tom@cysexcelinc.com" email account, law enforcement observed in the inbox an email

dated April 22,2019,from "timothy@cysexcelinc.com" to "tom@cysexcelinc.com," with

the subject line "EIN." Based upon my experience in the investigation, including

conversations between the CD and ZENG,I believe the owner and/or user of the

"timothy@cysexcelinc.com" to be ZENG. Attached to the email was an Internal Revenue

Service ("IRS")document, dated April 26,2010,containing the EIN for a California-based

company entitled CYS Excel Inc.("CYS"). That same document provided a contact for

CYS,"Tom Cheung Sole MBR." According to its website, CYS is a decorative glass vase

wholesale supplier.

              28.     WHOIS record checks indicate that the domain name

"cysexcelinc.com" was registered on April 8, 2019, in Beijing, China. By contrast, WHOIS

record checks indicate that the domain name "cysexcel.com" was registered on April 19,

2001, and last updated on April 19, 2019,in California, United States. Email accounts

associated with CYS own and use the domain name "cysexcel.com," not"cysexcelinc.com."
Case 1:19-mj-01142-SJB Document 1 Filed 12/06/19 Page 12 of 16 PageID #: 12


                                                                                            12



For example, on its website, CYS lists, under the "Contact Us" section, the email address

"contact@cysexcel.com." Upon information and belief,ZENG illegally obtained the BIN

for CYS and created a false corporate email address for CYS.

              29.    On or about May 28, 2019, a freight shipping agent, using email

address "doc@haiwindworldwide.com" emailed to the email address

"tom@cysexcelinc.com" a copy of an arrival notice (the "Arrival Notice") and freight

invoice for a shipment within a 40-foot long shipping container, bearing serial number

SUDU5931788(the "New Jersey Shipping Container"), which is an international shipping

document issued by freight carrier agents to consignees to inform them ofshipment details,

charges and documents relating to an impending shipment. The Arrival Notice appears to

have been prepared by a California-based company, Hai-Wind Worldwide Inc. According

to the Arrival Notice, the New Jersey Shipping Container was consigned to "CYS EXCEL

INCORPORATED" located in California, United States. The contact telephone number

listed for CYS EXCEL INCORPORATED is the CYS Burner Phone. The shipment within

the New Jersey Shipping Container was manifested as containing 1,134 cartons of glass

vases with a weight of 8,970 kilograms and was scheduled to arrive in Newark,New Jersey,

on June 1, 2019. Also according to the Arrival Notice, the New Jersey Shipping Container

was sent by Talent Succeed Ltd., a Hong Kong-based company, aboard a ship from Hong

Kong, destined to Newark. CBP records indicated that the New Jersey Shipping Container

was 40 feet in length.

              30.    On or about June 3,2019, HSI and CBP officers examined the New

Jersey Shipping Container. Upon opening the tail ofthe New Jersey Shipping Container,

HSI and CBP officers discovered approximately two rows of boxes containing generic shoes
Case 1:19-mj-01142-SJB Document 1 Filed 12/06/19 Page 13 of 16 PageID #: 13


                                                                                             13



and, behind that, shoes consistent in appearance with Nike sneakers. An examination

revealed tliat the entirety of the contents of the New Jersey Shipping Container were

consistent in appearance with boxes of sneakers, not glass vases, as the shipment was

manifested as containing. At that time, law enforcement agents seized a small sample of

those shoes consistent in appearance with Nike sneakers. The remainder of the container

was shipped, at the direction ofZENG and/or his coconspirators, to a warehouse located in

Brooklyn in the Eastern District of New York. Law enforcement, working with an

authorized representative of Nike, have since determined that those shoes are counterfeit.

   C. Second Counterfeit Shipment to Port of New York and New Jersey

              31.    On or about July 22, 2019, a second container, purporting to be

consigned to "CYS EXCEL INCORPORATED," arrived in the Port of New York and New

Jersey, in or around Newark, New Jersey. CBP records indicate that the contact telephone

number listed for CYS EXCEL INCORPORATED is again the CYS Burner Phone, and that

the contact email address is "tom@cysexcelinc.com," the same email address ZENG

previously provided to the CD in furtherance ofthe conspiracy, as previously described in

paragraphs 26 through 28.

              32.    Consistent with the New Jersey Shipping Container, the shipment

within this container was manifested as containing 1,114 cartons of glass vases with a weight

of 8,794 kilograms. Moreover, as with the New Jersey Shipping Container, CBP records

indicate that the container was sent by Talent Succeed Ltd., a Hong Kong-based company,

aboard a ship from Hong Kong, destined to Newark. Law enforcement officers examined

the tail of the container, examined three rows ofthe container and discovered shoes

consistent in appearance with Nike and Louis Vuitton sneakers. An x-ray examination
Case 1:19-mj-01142-SJB Document 1 Filed 12/06/19 Page 14 of 16 PageID #: 14


                                                                                                14



revealed that the entirety of the contents of the container was consistent in appearance with

sneakers, not vases, as the shipment was manifested as containing. At that time, law

enforcement agents seized a small sample of those shoes consistent in appearance with Nike

and Louis Vuitton sneakers. The remainder of the container was shipped, at the direction of

ZENG and/or his coconspirators, to a warehouse located in Long Island City in the Eastern

District of New York. Law enforcement, working with an authorized representative ofNike

and Louis Vuitton, have since determined that those shoes are counterfeit.

   D. Payments From the Defendant to the CD

              33.    Based on conversations with the CD,HSI agents learned that ZENG

pays the CD for his/her role in facilitating the smuggling of counterfeit goods into the United

States via Chinese bank debit cards. On or about March 3, 2019,the CD made contact with

"Ray" and the two discussed the payment of money to the CD. On or about March 4, 2019,

the CD provided an undercover mailing address to "Ray." On or about April 5, 2019, HSI

agents retrieved a package from the undercover mailing address, addressed to the CD's alias.

The label on the package also included a Chinese phone number that upon review, matches a

phone number that the CD previously used to contact"Ray." Upon opening the package,

HSI agents discovered two Chinese bank debit cards, and law enforcement officers

subsequently withdrew approximately a total of$4,150 in United States currency from the

debit cards. Upon information and belief, HSI agents believe that the debit cards were sent

from ZENG to the CD for payment for the CD's role in facilitating the smuggling of

counterfeit goods into the United States via Chinese bank debit cards. Based on

conversations with the CD,HSI agents learned that these debit cards could be remotely

refilled in China.
Case 1:19-mj-01142-SJB Document 1 Filed 12/06/19 Page 15 of 16 PageID #: 15


                                                                                                  15



              34.    On or about March 27,2019,"Ray" was provided a second undercover

mailing address for the CD. On or about April 10, 2019, HSI agents retrieved a second

package, once again addressed to the CD's alias, at the location ofthe second undercover

mailing address. The label on this package included Chinese characters, which law

enforcement officers believe is ZENG's Chinese name. Upon opening the package, law

enforcement officers discovered two Chinese bank debit cards as well as a smart card used

for transportation within Argentina. HSI agents subsequently withdrew approximately a

total of$3,660 in United States currency from the debit cards found in the second package.

Upon information and belief, HSI agents believe that the debit cards were also sent from

ZENG to the CD for payment for the CD's role in facilitating the smuggling of counterfeit

goods into the United States via Chinese bank debit cards.

              35.    On or about June 10, 2019 £ind June 17, 2019, HSI agents withdrew

$3,500 from two of the previous debit cards.

              36.    It is respectfully requested that this Court issue an order sealing, until

further order ofthe Coui*t, the Complaint and Arrest Warrant. Ifthe defendant were to

become aware of the contents ofthis Complaint and the issuance of a warrant for his arrest

before he could be taken into custody, he would have an opportunity to flee prosecution and

destroy or tamper with evidence.
Case 1:19-mj-01142-SJB Document 1 Filed 12/06/19 Page 16 of 16 PageID #: 16


                                                                                   16



             WHEREFORE,your deponent respectfully requests that the defendant QING

FU ZENG,also known as "Ray," be dealt with according to law.



                                       KSerine
                                       Special
                                       United States Department of Homeland Security
                                       Homeland Security Investigations

Sworn to before me this
6th day of December, 2019



THE HOIWRABLI
UNITED STATES 1
EASTERN DISTRI
